


Exhibit 10.90






AMENDMENT TO WARRANTS


This Amendment to Warrants (this “Amendment”), dated as of January 8, 2016 (the
“Effective Date”), is by and between American Power Group Corporation, a
Delaware corporation (the “Company”), and the party identified on the signature
page to this Amendment (the “Holder”).


WHEREAS, the Company has issued one or more Warrants to the Holder prior to the
date hereof;


WHEREAS, the Company and certain purchasers (the “Purchasers”) are parties to
that certain Securities Purchase Agreement dated as of the Effective Date (the
“Purchase Agreement”), pursuant to which the Purchasers have purchased or will
purchase the Company’s Series D Convertible Preferred Stock (the “Shares”);


WHEREAS, it is a condition to the Purchasers’ obligations to purchase the Shares
that the Company and the holders of not less than 70% of the Series A Warrants
and the holders of 100% of the Series B Warrants shall have executed and
delivered this Amendment;


NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:


1.
Definitions.



“Series A Warrants” means each of the Common Stock purchase warrants issued by
the Company pursuant to that certain Securities Purchase Agreement dated as of
April 30, 2012, together with any warrants issued upon the transfer or
assignment thereof.


“Series B Warrants” means each of the Common Stock purchase warrants issued by
the Company pursuant to that certain Securities Purchase Agreement dated as of
November 26, 2014, together with any warrants issued upon the transfer or
assignment thereof.


“Warrants” means the Series A Warrants and the Series B Warrants registered in
the name of the Holder.


2.Amendment. Section 3(b) of each of the Warrants is hereby deleted in its
entirety and is replaced with the phrase “Intentionally Omitted.”


3.No Other Amendments. All other provisions of the Warrants which are not
inconsistent with this Amendment shall remain in full force and effect in
accordance with their respective terms.


4.Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be determined in accordance with the
provisions of the Warrants.


5.Execution. This Amendment may be executed in counterparts, which together
shall constitute one agreement binding on both parties hereto notwithstanding
that the parties have not signed the same counterpart.
********************
(Signature Pages Follow)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
officer thereunto duly authorized as of the date first above indicated.



AMERICAN POWER GROUP CORPORATION
 
By: /s/ Charles E. Coppa
 
Name: Charles E. Coppa
 
Title: Chief Financial Officer











[THE SIGNATURE PAGES TO THIS AMENDMENT TO THE AMERICAN POWER GROUP CORPORATION
WARRANTS ARE ON FILE WITH AMERICAN POWER GROUP CORPORATION AND ARE INTENTIONALLY
OMITTED]






